Citation Nr: 0613871	
Decision Date: 05/12/06    Archive Date: 05/25/06

DOCKET NO.  03-26 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for anxiety disorder.


WITNESSES AT HEARING ON APPEAL

Appellant and his father


ATTORNEY FOR THE BOARD

D. Powers, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 2002 until 
November 2002.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from a March 2003 rating decision 
by the Atlanta, Georgia, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In November 2005, the 
undersigned Veterans Law Judge held a hearing regarding the 
issues on appeal.  

The issue of entitlement to service connection for hearing 
loss is addressed in the REMAND portion of the decision 
below.


FINDING OF FACT

The preponderance of the evidence demonstrates that the 
veteran does not manifest an anxiety disorder.


CONCLUSION OF LAW

Anxiety disorder was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 
3.159(a), 3.303 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service Connection

Service connection is established for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110 (West 2002).  In order to qualify for 
entitlement to compensation under 38 U.S.C.A. § 1110, a 
claimant must prove the existence of (1) a disability and (2) 
that such disability has resulted from a disease or injury 
that occurred in the line of duty.  Sanchez-Benitez v. 
Principi, 259 F.3d 1356, 1360-61 (Fed. Cir. 2001).  The 
requisite link between a current disability and military 
service may be established, in the absence of medical 
evidence that does so, by medical evidence that links a 
current disability to symptoms that began in service and 
continues to the present.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).

A claim of service connection for a disability must be 
accompanied by medical evidence establishing that the 
claimant currently has a claimed disability.  Absent proof of 
a present disability, there can be no valid claim.  See, 
e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (38 
U.S.C.A. § 1110 requires current symptomatology at the time 
the claim is filed in order for a veteran to be entitled to 
compensation.).

The claimant bears the burden to present and support a claim 
of benefits.  38 U.S.C.A. § 5107(a) (West 2002).  In deciding 
claims on the merits, the Board will resolve reasonable doubt 
of material fact in favor of the claimant.  38 U.S.C.A. 
§ 5107(b) (West 2002).

VA has defined competency of evidence, pursuant to 38 C.F.R. 
§ 3.159(a), as follows:

(1)  Competent medical evidence means 
evidence provided by a person who is 
qualified through education, training, or 
experience to offer medical diagnoses, 
statements, or opinions.  Competent medical 
evidence may also mean statements conveying 
sound medical principles found in medical 
treatises.  It would also include statements 
contained in authoritative writings such as 
medical and scientific articles and research 
reports or analyses.

(2)  Competent lay evidence means any 
evidence not requiring that the proponent 
have specialized education, training, or 
experience.  Lay evidence is competent if it 
is provided by a person who has knowledge of 
facts or circumstances and conveys matters 
that can be observed and described by a lay 
person.

The veteran states that six to eight months after being 
discharged, he began to have bad dreams resulting from his 
military experience.  During the November 2005 hearing, the 
veteran stated that his discharge status, other than 
honorable, has tarnished his reputation and was holding him 
back from becoming a police officer.  The veteran also stated 
that he no longer has bad dreams or any other anxiety 
symptoms.  The veteran's service medical records do not show 
treatment for an  anxiety disorder.  Additionally, the 
veteran stated, during the November 2005 hearing, that he had 
not received any treatment for such disorder.  When asked if 
he currently had a psychiatric problem, the veteran responded 
"I don't know that I do."  No evidence exists indicating 
that that the veteran has this condition. 

As previously stated, a valid service connection claim 
requires competent evidence of a current disability.  Boyer 
v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) (holding that the 
existence of a current disability is the cornerstone of a 
claim for VA disability compensation such that a claimant 
must first have a disability to be considered for service 
connection).
The veteran's lay belief as to current diagnosis holds no 
probative value, and therefore, does not establish the 
existence of a current disability.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. § 3.159(a) 
(2005).  

Based on the above, the Board finds, by a preponderance of 
the evidence, that the veteran does not manifest an anxiety 
disorder.  The benefit-of-the-doubt rule, therefore, does not 
apply.  Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 
2001).  Accordingly, the Board must deny the claim for 
service connection for anxiety disorder.

Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2005).   

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2005).  In accordance with 38 C.F.R. § 
3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  Proper 
notice must also ask the claimant to provide any evidence in 
his possession that pertains to the claim.  Notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  

The appellant was advised of the necessary evidence to 
substantiate his claim; that the RO would assist him in 
obtaining additional information and evidence; of the  
responsibilities on both his part and VA's in developing the 
claim; and of the need to provide any evidence in his 
possession that pertains to the claim.  See Letter from RO to 
the appellant (Jan. 2003).  As such, VA fulfilled its 
notification duties.  

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate
a claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159 (2005).  In this case, the veteran's private, VA, and 
service medical records have been associated with the claim's 
file.  The evidence of record failed to show a current 
disability, and therefore, a causal connection between a 
disability and the veteran's military service.  For that 
reason, VA is not obligated to provide additional medical 
opinions and/or examinations.  Wells v. Principi, 326 F.3d 
1381, 1384 (Fed. Cir. 2003).

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the appellant. 


ORDER

Entitlement to service connection for anxiety disorder is 
denied.




REMAND

The RO has predicated the denial of service connection on the 
grounds that the veteran does not have current hearing loss 
citing to a December 2003 VA audiology examination; however, 
this examination showed speech recognition scores of 92 
percent bilaterally.  Therefore, the veteran does manifest a 
bilateral hearing loss disability per VA standards.  
38 C.F.R. § 3.385 (2005).  Additionally, the veteran's 
service medical records disclose evidence of decreased 
hearing acuity in the left ear between audiogram examinations 
taken in August 2002 and September 2002.  During the December 
2003 exam, the VA examiner opined that the veteran did not 
suffer from hearing loss.  However, the examiner was not 
provided the claim's folder, and his opinion did not 
acknowledge the documented decrease in hearing acuity during 
service.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993) 
(holding that audiometric findings provide a measurable 
objective as to whether hearing acuity decreased in service).  
The veteran also claims that his hearing worsened when his 
tympanic membrane was perforated.  In February 2004, the RO 
granted service connection for left tympanic membrane 
perforation and assigned a noncompensable rating.  The Board 
finds that a medical opinion, based upon a review of the 
claim's folder, is necessary to determine whether the 
veteran's hearing loss was aggravated in service and/or is 
proximately due to or result of the service connected 
tympanic membrane perforation.  38 U.S.C.S. § 5103A(d) (West 
2005). 

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC for the following 
actions:

1.  The veteran should be scheduled for an 
audiological examination in order to determine 
the nature and etiology of his hearing loss.  The 
claim's folder and a copy of this remand must be 
made available to the examiner prior to the 
examination for review.  The examiner should 
describe the medical findings of record 
pertaining to the ear disability and express an 
opinion on the following question:
whether it is at least as likely as not 
(probability of 50 percent or greater) that 
hearing loss of the left and/or right ear was 
aggravated in service, or alternatively, is 
caused by or aggravated by the service 
connected left tympanic membrane perforation.

2.  Following completion of the foregoing, the RO 
should readjudicate the claim on appeal.  If any 
benefit sought on appeal remains denied, the 
veteran and his representative should be provided 
a Supplemental Statement of the Case (SSOC) and 
allowed an appropriate period of time for 
response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109 (1995).  The purpose of this REMAND is 
to obtain additional information and to ensure due process of 
law.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
C.W. Symanski
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


